Appeal by the People from an order of the Supreme Court, Queens County (Kohm, J.), dated September 4, 2009, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
The Supreme Court properly held that, under the circumstances, the police lacked reasonable suspicion to stop and detain the defendant (see generally People v De Bour, 40 NY2d 210, 223 [1976]). Accordingly, since the seizure of the defendant was unlawful, the Supreme Court properly granted that branch of the defendant’s omnibus motion which was to suppress the fruits of the subsequent search (see People v Morrison, 161 AD2d 608, 609 [1990]). Skelos, J.P., Dickerson, Eng and Lott, JJ., concur. [Prior Case History: 25 Misc 3d 1214(A), 2009 NY Slip Op 52096(U).]